Citation Nr: 1642255	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  16-24 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, including as related to or caused by exposure to hydrocarbons solvents.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a right shoulder disorder, including as secondary to a cervical spine disorder.

4. Entitlement to service connection for a left shoulder disorder, including as secondary to a cervical spine disorder.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard of the Commonwealth of Puerto Rico from April 1978 to July 1993, with at least one period of active service from July 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that, in August 2016, it remanded claims for a higher rating for chronic encephalopathy and service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  However, the ordered development has not been completed and the claims have not been readjudicated by the AOJ or recertified to the Board.  Therefore, the Board does not have current jurisdiction over these issues as they remain in remand status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).   Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).   Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6 (a). Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state or territory.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For below noted reasons, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's claimed obstructive sleep apnea.

The Veteran has alleged that his obstructive sleep apnea was caused by or had its onset during service.  In the alternative, he alleges that it was caused or aggravated by his service-connected chronic encephalopathy.  The May 2014 VA examiner diagnosed the Veteran with obstructive sleep apnea and opined that it was less likely than not due to, the result of, or aggravated by his service-connected condition as he was diagnosed with the condition more than 30 years after service, that there was no evidence in the medical literature supported any etiological relationship between different causes and pathophysiology.  However, the examiner did not provide any rationale for his opinion that the Veteran's obstructive sleep apnea was not aggravated by his service-connected chronic encephalopathy.  In addition, the examiner did not provide an opinion as to direct service connection to include whether it was related to or caused by his in-service exposure to the hydrocarbons solvents.  Therefore, an addendum opinion should be obtained on remand.

The Board notes that the record does not contain the Veteran's military personnel records from his service in the Army National Guard of the Commonwealth of Puerto Rico.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records and service personnel records from his Army National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record. 

Finally, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the San Juan VA Medical Center dated from August 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

3.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army and/or the Veteran's Army National Guard unit, to obtain all service treatment records, service personnel records and to verify the Veteran's period(s) of ACDUTRA and INACDUTRA. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities. Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record. 

3.  After the completion of the above development, and after obtaining any outstanding records, return the claims file, to include a copy of this remand, to the May 2014 VA examiner for an addendum opinion.  If the examiner who drafted the May 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinions:

a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed obstructive sleep apnea had its onset during the Veteran's period(s) of active duty service or was caused by any incident or event that occurred during his period of service, to include his conceded exposure to hydrocarbon solvents while on ACDUTRA in June 1988?

b)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea is aggravated by his service-connected chronic encephalopathy.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner should also discuss the rationale (explanation) for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include consideration of whether a VA examination is necessary to decide the claims for service connection for a cervical spine disorder, a right shoulder disorder and/or a left shoulder disorder), the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 





Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




